DETAILED ACTION
This is responsive to the amendment dated 3/21/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement filed 3/2/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The English language abstract of the EP 0921238 reference has been noted, that that is not a copy as required by 37 CFR 1.98(a)(2). 
Claim Objections
Notwithstanding the 112(b) rejection below, in claim 23, applicant positively recites “the stimulus” and “the remote device.” Claim 22 on which this claim depends does not positively recite a stimulus or a remote device. That is: “operable to receive … from a remote device” only positively requires a receiver which is capable of receiving a stimulus. Claim 23 recites “the stimulus is generated by pressing a button on the remote device” which positively requires both the stimulus and remote. It is thus unclear if applicant intends to positively recite the combination of the valve and remote device and stimulus.  Should applicant wish to claim the combination, then proper antecedent basis 
In claim 29, “T” and “x” in the second to last line should be enclosed within parentheses. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, applicant recites “the stimulus.” However, claim 22 recites both a first and a second stimulus. It is unclear to which of the first or second stimulus applicant intends to refer. 
Regarding claim 29:
In line 11, applicant recites “at least one cavity.”  It is not clear if this is the same “at least one cavity” as set forth in line 10 or a different one. Applicant can correct this defect by reciting --the at least one cavity--.
In lines 12-13, it is not clear if “a stimulus” is the same stimulus as that set forth in line 7 or a different one.   
Claim Rejections - 35 USC § 103
Claims 2, 8, 12, 14, 22-23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 10,329,751) in view of Allen, Jr. et al (US 7,979,928. hereinafter Allen) and Mainka et al. (US 2016/0362876 hereinafter Mainka). 
Regarding claim 2, Schneider discloses an automatic valve system for a shower assembly (100) comprising: a controller mechanical assembly having a housing (102), at least one electromechanical valve (120), an electric power source (130), an inlet collar (122, see fig. 6, protruding from 102), a shower head (106) integral with the controller-mechanical assembly at the bottom of the housing, at least two spray holes (110) on a bottom face of the shower head assembly, at least one contactless sensor (108) disposed on a circumferential surface of the housing (see annotated figure below) and electronic controller (col. 4, ln. 54-55), a common wall between the controller mechanical assembly and the shower head (104), at least one water outlet passage (116) connecting to at least one cavity (105, 109, 200) in the shower head through the common wall.  
Schneider does not show that the electronic controller is programmed to open the electrometrical valve in response to a first instance of a stimulus and to close the valve either by a second instance of a stimulus or when a time (T) that the valve has been open is equal to a predetermined value (x), whichever occurs first. Schneider instead shows that the controller triggers the valve to turn on if a user steps (i.e., a stimulus) within the detection zone and to turn off if the user steps away from the detection zone. Attention is turned to Allen, which teaches a similar automatic water dispensing device (100). There is an electronic controller (21) which is responsive to a first stimulus to open a water valve and to responsive to close the water valve based on a second stimulus or a time (T) of predetermined value (x), whichever occurs first (col. 
Schneider does not show a manual bypass valve with a passage connecting to the at least one cavity. Attention is turned to Mainka, which teaches that it is known to provide a water dispense (1) with both an electronically controlled valve (8) which is connected to a water outlet (7) and a manually controlled (11) bypass valve (9) which connects to the outlet via a water passage (6)(see fig. 2).  It would have been obvious to one having ordinary skill in the art to have connected a manual bypass valve between the water supply and cavity in the showerhead of Schneider so that a user can manually operate the showerhead independently of the automatic valve. 
Regarding claim 12, Schneider as modified shows all of the instant invention as discussed above, and further shows that the contactless sensor is an IR sensor (col. 3, ln. 37). 
Regarding claim 14, Schneider as modified shows all of the instant invention as discussed above and further shows that the at least one contactless sensor is on the shower head (fig. 6).
Regarding claims 8, 22-23, Schneider as modified by Allen shows all of the instant invention as discussed above, and Allen further provides that the controller (21) has a built in wireless receiver (31) operable to receive a stimulus from pressing a button (60) on a remote device (39)(fig. 4).  It would have been obvious to the ordinary artisan to have provided a remote device capable of generating the first or second stimulus and wireless receiver operable to receive the first and second stimuli so that a user can remotely turn on the shower if they are not within sensor range. 
Regarding claim 24, Schneider as modified by Allen shows all of the instant invention as discussed above, and further provides that the remote device includes a sensor (34) which is IR (col. 4, ln. 5) and a radiofrequency transmitter (30).  Radiofrequency encompasses a frequency range of 20kHz to 300GHz. Bluetooth is a type of radiofrequency encompassing a range of 2.402 - 2.480 GHz. Thus, Bluetooth is encompassed by the radiofrequencies contemplated by Allen. As Allen does not specify which frequency band is used, the precise choice is explicitly left to the ordinary artisan.  Thus, it would have been obvious to use the Bluetooth, since Bluetooth is known to be useful for exchanging data over short distances and is also useful for sending data directly between paired devices, rather than through an in-between device.  
Regarding claim 25, Schneider shows that the at least one sensor is a motion sensor having a range of 12 inches or less (col. 5, ln. 28-31). 
Regarding claim 29,  Schneider discloses an automatic valve system for a shower assembly (100) comprising: a controller mechanical assembly having a housing (102), ‘a dampening chamber’ (190), at least one electromechanical valve (120), an electric power source (130), an inlet collar (122, see fig. 6, protruding from 102), a shower head (106) integral with the controller-mechanical assembly at the bottom of the housing, at least two spray holes (110) on a bottom face of the shower head assembly, at least one contactless sensor and electronic controller (108) disposed on a circumferential surface of the housing (see annotated figure below), operable to signal occurrence of a stimulus to the controller when stimulated by the presence of a nearby object(col. 4, ln. 52-59), a common wall between the controller mechanical assembly and the shower head (104), at least one water outlet passage (116) connecting to at least one cavity (105, 109, 200) in the shower head through the common wall.  
Schneider does not show that the electronic controller is programmed to open the electrometrical valve in response to a first instance of a stimulus and to close the valve either by a second instance of a stimulus or when a time (T) that the valve has been open is equal to a predetermined value (x), whichever occurs first. Schneider instead shows that the controller triggers the valve to turn on if a user steps within the detection zone and to turn off if the user steps away from the detection zone. Attention is turned to Allen, which teaches a similar automatic water dispensing device (100). There is an electronic controller (21) which is responsive to a first stimulus to open a water valve and to responsive to close the water valve based on a second stimulus or a time (T) of predetermined value (x), whichever occurs first (col. 5,  ln. 10-22).   It would have been obvious to one having ordinary skill in the art at the time of effective filing to have programmed an electronic controller in Schneider such that it is responsive to first and second stimuli to allow a user greater control of water flow, and to provide a timer so that water can be conserved if a user does not cease valve function. 
Schneider does not show a manual bypass valve with a passage connecting to the at least one cavity. Attention is turned to Mainka, which teaches that it is known to provide a water dispense (1) with both an electronically controlled valve (8) which is connected to a water outlet (7) and a manually controlled (11) bypass valve (9) which connects to the outlet via a water passage (6)(see fig. 2).  It would have been obvious to one having ordinary skill in the art to have connected a manual bypass valve between the water supply and cavity in the showerhead of Schneider so that a user can manually operate the showerhead independently of the automatic valve. 

    PNG
    media_image1.png
    446
    708
    media_image1.png
    Greyscale

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Allen, and Mainka, as applied to claim 2, in view of Lagarelli et al. (US 4,117,979 hereinafter Lagarelli). 
Regarding claim 38, Schneider shows all of the instant invention as discussed above, but does not show that the showerhead assembly is swivelable.  Attention is again turned to Lagarelli which teaches that it is known to use a swivel fitting (9) to connect a showerhead to a shower arm. It would have been obvious to use a swivel fitting in the device of Schneider as modified in order to allow a user to position the shower head and water stream in multiple locations.  
Claims 8 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Allen, and Mainka, as applied to claim 2, in view of Frommer (US 2016/0129464). 
Regarding claims 8 - 10, Schneider as modified shows all of the instant invention as discussed above, but does not show that at least one instance of the stimulus is a wireless signal from a remote device that is either a smart phone or WiFi transmitter. Attention is turned to Frommer which teaches a similar showerhead automatic valve device (100) which is controllable via wireless signal/stimulus from a remote device (710) that is either smartphone (para. [0050]) or WiFi transmitter (para. [0045]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a remote means for controlling the electromechanical valve so that a user can remotely turn on or off the shower, in the event that they are out of sensor range. 
Response to Arguments
Applicant's arguments filed with respect to claims 1 and 29 have been fully considered but they are not persuasive. 
Applicant argues that it would not be obvious to modify Schneider in view of Allen since it would render Schneider unsuitable for its intended purpose.  The Examiner respectfully disagrees. The sensor of Schneider turns a water stream of the shower one responsive to a first stimulus, a user entering the detection zone (col. 4, ln. 52-56). The sensor of Schneider sends a signal to cease water flow when the user steps away.   If a user moves outside of the detection zone, for example, to reach soap, or shave, the shower may undesirably cease flow.  In the device of Allen, a specific stimulus (a motion from left to right, or from right to left) starts or stops water flow (col. 5, ln. 10-27). Allen also provides a timer which ceases valve function in the event that a second stimulus is not received in a predetermined time.  The modification with the teachings of Allen grants a user much greater control over water flow and is advantageous over the on/off system of Schneider alone. Applicant’s arguments that the modification would result in a triggering of an alternating on/off cycle every-time the user stepped into and out of the sensor field of view are not persuasive, since the modification seeks to avoid this. 
Applicant’s arguments with respect to the sensor being disposed on a circumferential surface of the housing have been addressed in the action above. See the annotated figure.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754